Citation Nr: 1524013	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  12-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 to include service in Vietnam.  He died in October 2011.  The Appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island that denied a claim for service connection for cause of the Veteran's death. 

The appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge in November 2013.  

The record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claim on appeal. 

To establish service connection for the cause of the veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 West 2014); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.

The Veteran died in October 2011.  The death certificate reflects that the cause of death was esophageal cancer that had been present for 2 months.  

At the time of his death, the Veteran was not service connected for any disability; however, in the rating decision on appeal, service connection was granted for left knee arthritis, rated 10 percent, and gunshot wound, rated noncompensable, for accrued benefits purposes.  

The appellant contends that the Veteran died from cancer caused by exposure to herbicides during his documented military service in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  In support, the appellant submitted a copy of a Board decision in which a Veteran with esophageal cancer was granted service connection.  

Appellant testified before the undersigned that her husband was diagnosed with esophageal cancer in August 2011.  She is aware that this cancer is not one that is presumptively service-connected due to Agent Orange exposure.  Nonetheless, she believes that there is a medical link between the cancer that caused his death and his herbicide exposure in Vietnam during service.  She testified that her private doctor and the doctor's at Rhode Island Hospital where her husband was treated preceding his death, were not inclined to provide opinions to assist her in her pursuit of this claim.  She cites to the BVA decision in which a Vietnam veteran's death due to esophageal cancer was service-connected as support for her claim.

Given the evidentiary background in this matter, a medical opinion should be obtained.  38 U.S.C.A. § 5103A (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant submit or authorize the release of any outstanding available medical records relevant to the treatment of the Veteran's esophageal cancer, which may include records from the hospice center.  

2.  After the above development has been completed, obtain a medical opinion to determine the nature and etiology of the cancer that resulted in the Veteran's October 2011 death.  The clinician should the Veteran's medical history to include the medical evidence in the paper and electronic claims file.  The clinician should comment on the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that the cancer which caused, or contributed to cause, the Veteran's death began in or is related to active service, to include presumed herbicide exposure therein? 

Is it at least as likely as not that the service-connected left knee arthritis and/or gunshot wound of the right leg contributed substantially or materially to death, combined to cause death, aided or lent assistance to the production of death?  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the requested opinion has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The report should be returned to the clinician if deficient in any manner.

4.  Then readjudicate the claim on appeal with any evidence added pursuant to this Remand.  If the issue remains denied, the appellant and her representative should be provided with a SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




